 1 STEINER & LIBO, PROFESSIONAL CORPORATION
   Neil Steiner, SBN 98606                                                   JS-6
 2 steinlibo@aol.com
   433 N. Camden Drive, Suite 730
 3 Beverly Hills, CA 90210
   Telephone: (310) 273-7778
 4 Facsimile: (310) 273-7679

 5 Attorneys for Plaintiff,
   CYNTHIA STAR
 6

 7

 8                            UNITED STATES DISTRICT COURT

 9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11 CYNTHIA STAR,                      )             Case No. CV 19-10206-GW-SSx
                                      )             [Los Angeles Superior Court No.
12                Plaintiff,          )                    19STCV25047]
                                      )
13        vs.                         )             ORDER GRANTING
                                      )             REMAND FROM FEDERAL
14   COSTCO WHOLESALE CORPORATION and )
     DOES 1 to 50, inclusive,         )             COURT TO STATE COURT
15                                    )
                  Defendants.         )             Complaint Filed: July 16, 2019
16                                    )

17         The Stipulation of defendants COSTCO WHOLESALE CORPORATION and
18 plaintiff Cynthia Star for Remand to the Los Angeles County Superior Court has been fully

19 considered by the Court and IT IS HEREBY ORDERED THAT the Stipulation is

20 GRANTED for the reasons set forth therein. This matter is hereby remanded to the Los

21
     Angeles County Superior Court pursuant to the terms of the Stipulation as Case No.
22
     19STCV25047.
23

24 Dated: December 20, 2019                        _________________________________
                                                   HON. GEORGE H. WU,
25
                                                   UNITED STATES DISTRICT JUDGE
26

27

28


                                               1
